Citation Nr: 1755392	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  00-07 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to September 30, 2011, for bronchitis with segmental resection of right lung with history of pulmonary hemoptysis.

2.  Entitlement to a rating in excess of 60 percent from September 30, 2011 to August 30, 2013, for bronchitis with segmental resection of right lung with history of pulmonary hemoptysis.

3.  Entitlement to a rating in excess of 60 percent from August 30, 2013, to November 9, 2013, for bronchitis with segmental resection of right lung with history of pulmonary hemoptysis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to January 1947 and from August 1950 to August 1953.  He died in November 2013.  The Appellant is his surviving spouse.  In September 2017 she was substituted as the Appellant in the Veteran's pending appeal.  Therefore, 38 U.S.C. § 5121A and implementing regulation 38 C.F.R. § 3.1010 are applicable, and the Appellant's claim is not one for accrued benefits, but remains the Veteran's original claim, into which his widow is substituted in his stead.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's request for a rating in excess of 30 percent for his service-connected bronchitis/lung disability.

In January 2003, the Veteran appeared and testified before the undersigned Acting Veterans Law Judge in Washington, DC, regarding the issue of an increased rating for his service-connected bronchitis with segmental resection of the right lung, with history of pulmonary hemoptysis ("bronchitis").  A transcript from this hearing has been associated with the claims file.

This matter has been before the Board in November 2003, March 2010, and September 2011.  Each time it was remanded for further development, which has been substantially completed with respect to the increased rating claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2012, the RO granted an increased rating to 60 percent as of September 30, 2011.  Because this rating is less than the maximum benefit allowed by law and VA regulations, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to April 21, 2009, the Veteran's service-connected bronchitis with segmental resection of right lung with history of pulmonary hemoptysis did not rise to the level of FEV-1 of 40 to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); or FEV-1 less than 40 percent predicted, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 percent predicted, or maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or requiring outpatient oxygen therapy.

2.  From April 21, 2009, the Veteran's service-connected bronchitis with segmental resection of right lung with history of pulmonary hemoptysis did not produce a forced expiratory volume (FEV-1) less than 56 percent predicted, or; FEV-1/ forced expiratory vital capacity (FVC) less than 56 percent.  However, it produced a diffusing capacity of the lung for carbon monoxide (DLCO) standard breath (SB) less than 56 predicted.  

3.  From September 30, 2011, to August 30, 2013, the Veteran's service-connected bronchitis with segmental resection of right lung with history of pulmonary hemoptysis did not produce a FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; require outpatient oxygen therapy.

4.  From August 30, 2013, to November 9, 2013, the Veteran required outpatient oxygen therapy while he was on hospice care.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to April 21, 2009, the criteria for a rating in excess of 30 percent for bronchitis with segmental resection of right lung with history of pulmonary hemoptysis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.96, 4.97, DC 6600 (2017).

2.  For the period on appeal from April 21, 2009, to September 30, 2011, the criteria for a rating of 60 percent, but no higher, for bronchitis with segmental resection of right lung with history of pulmonary hemoptysis have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.96, 4.97, DC 6600 (2017).

3.  For the period on appeal from September 30, 2011 to August 30, 2013, the criteria for a rating in excess of 60 percent for bronchitis with segmental resection of right lung with history of pulmonary hemoptysis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.96, 4.97, DC 6600 (2017).

4.  For the period on appeal from August 30, 2013, to November 9, 2013, the criteria for a 100 percent schedular rating for bronchitis with segmental resection of right lung with history of pulmonary hemoptysis are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, DC 6600 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
The section of the Rating Schedule for evaluating the respiratory system provides that respiratory disorders rated under DCs 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher evaluation if the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96(a).

The Veteran's bronchitis has been assigned a 30 percent evaluation under DC 6600 since October 1, 1967.  In this regard, the Board notes that the Veteran has had a 30 percent evaluation for over 20 years; the 30 percent rating is therefore protected.  See 38 C.F.R. § 3.951(b) (2017).

DC 6600 provides a 10 percent evaluation for pulmonary function tests (PFTs) that show FEV-1 of 71 to 80 percent predicated, or; a ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) of 66 to 80 percent predicated.  38 C.F.R. § 4.97, DC 6600.

A 30 percent evaluation requires FEV-1 of 56 to 70 percent predicated, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicated.  Id.

A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicated, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.

When evaluating respiratory conditions based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5).   Additionally, when there is a disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, the evaluation is to be assigned based on the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96(d)(6).

The Veteran submitted a claim for an increased rating in January 1999.  A rating decision in March 2000 denied the increased rating and the Veteran filed a timely appeal.  Therefore the appeal period begins in January 1999.

Diagnostic testing was completed at the Biloxi VAMC in September 1999.  Chest X-rays showed the heart, mediastinum, and the diaphragm appeared normal.  There was previous partial resection of the right 5th rib.  Pulmonary function testing showed FEV-1 (post-bronchodilator) of 71 percent predicted and FEV-1/FVC (post-bronchodilator) of 100 percent.

The Veteran had a personal hearing before a decision review officer in August 2000.  The Veteran reported shortness of breath and the ability to only walk half a block.  No diagnostic testing results were provided.

In January 2003 the Veteran and the Appellant testified at a Board hearing.  The Veteran reported a history of medical operations and the continuing use of medications.  The Appellant corroborated the Veteran's history of ailments.  No additional medical documentation was submitted.

The Veteran was afforded a VA examination in June 2005.  The examiner noted that the Veteran's effort was suboptimal with a short expiratory time and that the Veteran could not keep his lips sealed around the mouthpiece.  Post bronchodilator spirometry could not be accurately reported.  FEV-1 was found to be normal and the examiner opined that it was likely that the reduced FVC was due to effort rather than a true restrictive defect-correlate clinically.  However, no pulmonary function test results were provided.

The Veteran was afforded another VA examination in April 2009.  The Veteran reported no ongoing therapy, no use of oxygen, and no functional limitation due to his lung condition.  The examiner found the Veteran's effort and cooperation to be submaximal, especially on the post bronchodilator study.  FVC was moderately reduced at 64 percent.  FEV-1/FVC was normal.  The effort-independent flows were quite normal. The air flows and FVC were reduced with the bronchodilator trial, which was voluntary.  The flow-volume loop indicated less than stellar effort.  Lung volumes indicated normal (TLC equaled 80 percent).  DLCO was severely reduced.  The examiner noted that with less than maximal effort and cooperation, he could only state that lung volume and effort-independent flows were normal.

The April 2009 PFT report with actual findings was attached to the claims file in March 2012.  It showed FEV-1 at 73 percent predicated pre-bronchodilator and 57 percent predicated post-bronchodilator, as well as FEV-1/FVC (post-bronchodilator) of 75 percent, and DLCO 28 percent predicated.  The examiner indicated that the FEV-1 test most accurately reflected the Veteran's level of disability.

The Veteran was afforded another VA examination in September 2011.  The Veteran had complaints of coughing, wheezing, and fever.  Pulmonary function testing showed FEV-1 at 73 percent predicated pre-bronchodilator and 55 percent predicated post-bronchodilator, as well as FEV-1/FVC (post-bronchodilator) of 79 percent, and DLCO 63 percent predicated.

The Veteran was afforded another VA examination in October 2012.  The Veteran's effort and cooperation were found to be good.  His FEV-1 was normal at 80 percent with no bronchodilator effect.  His FEV-1/FVC was normal and DLCO was moderately reduced to 43 percent.  His lungs were clear without wheezes or crackles.  X-rays of the chest showed no interval change since the comparison study from March 2007.

The Veteran submitted a number of private records during the appeal period.  However, none of these private medical records contain diagnostic testing pertinent to his respiratory condition.  In addition, all VA treatment records have been reviewed for relevant symptoms and assessments, but they do not contain any applicable pulmonary function tests.

For the period on appeal prior to April 21, 2009, the evidence does not support a rating in excess of 30 percent.  During this period, the Veteran's PFTs never showed a FEV-1 of 40 to 55 percent predicted, FEV1/FVC of 40 to 55 percent, DLCO of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (cardiovascular limit).  Nor did they show FEV-1 less than 40 percent of predicted value, or FEV1/FVC less than 40 percent, or DLCO less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or right heart failure or ventricular hypotrophy, or pulmonary hypertension, or episodes of acute respiratory failures; or requirement of outpatient oxygen therapy.

An evaluation of 60 percent is warranted from April 21, 2009.  The evidence during this appeal period indicates that the Veteran had FEV-1 of 57 percent predicted, FEV-1/FVC of 75 percent, and DLCO (SB) of 28 percent predicated.  A higher evaluation of 60 percent is warranted when FEV-1 is 56 to 70 percent predicted or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) is 56 to 65 percent predicted.  Although the Veteran's FEV-1 and FEV-1/FVC results met the criteria for a 30 percent rating, his DLCO of 28 percent was far less than the range of 56 to 65 percent designated for a 60 percent rating.  Even though the examiner indicated that the most accurate test for the Veteran's disability was the FEV-1, a finding of 28 percent for the Veteran's DLCO is too low to disregard.  A 28 percent indicates the Veteran should actually be considered for a 100 percent rating; however, the Board finds that the overwhelming evidence suggests that the Veteran's disability was not that severe because the other two tests were almost normal.  Therefore, the Board finds that benefit of the doubt should be afforded the Veteran and a higher evaluation should be awarded based on the DLCO of 28 percent being far lower than the DLCO range of 56 to 65 percent.  This warrants a 60 percent evaluation for this period, but no higher.

From September 30, 2011, to August 30, 2013, the evidence supports a finding that a rating is excess of 60 percent is not warranted.  Evidence from the September 2011 examination shows the Veteran had FEV-1 of 55 percent predicted, FEV-1/FVC of 79 percent, and DLCO of 63 percent predicated.  Evidence from the October 2012 examination shows FEV-1 normal at 80 percent predicated, FEV-1/FVC normal, and DLCO at 43 percent.  A higher evaluation of 100 percent is not warranted unless FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, or DLCO (SB) is less than 40 percent predicted.  Otherwise, it must be shown the Veteran suffers from maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  For this period on appeal none of those limitations have been shown and the PFT scores do not otherwise advocate for a higher rating.  Therefore, a rating of 60 percent is warranted for this period, and no higher.

As of August 30, 2011, the Veteran was under hospice care.  As part of the Certification and Plan of Care, the Veteran was given oxygen for at-home care.  This warrants a 100 percent rating under DC 6600 from August 30, 2011, the day the plan started, until November 9, 2013, the date of the Veteran's death.

There can be no doubt that the Appellant is sincere in her belief that the Veteran's disabilities were related to his military service and that higher ratings should have been assigned for longer periods.  Although the Board is sympathetic to the Appellant's claims, it is without authority to grant all of her claims and instead is constrained to follow the specific provisions of law.  See 38 U.S.C. § 7104(c).



ORDER

Entitlement to a rating in excess of 30 percent for bronchitis with segmental resection of right lung with history of pulmonary hemoptysis prior to April 21, 2009, is denied.

Entitlement to a 60 percent rating for bronchitis with segmental resection of right lung with history of pulmonary hemoptysis from April 21, 2009, to September 30, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 60 percent from September 30, 2011, to August 30, 2013, for bronchitis with segmental resection of right lung with history of pulmonary hemoptysis, is denied.

A 100 percent evaluation for bronchitis with segmental resection of right lung with history of pulmonary hemoptysis is granted from August 30, 2013.




____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


